               Case 3:20-cv-05910-LB Document 97 Filed 10/21/20 Page 1 of 3




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   JOHN V. COGHLAN
 3 Deputy Assistant Attorney General
   ALEXANDER K. HAAS
   Branch Director
 4 DIANE KELLEHER
   Assistant Branch Director
 5 SERENA M. ORLOFF
   MICHAEL DREZNER
 6 STUART J. ROBINSON
   AMY POWELL
 7 Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     U.S. WECHAT USERS ALLIANCE, et al.,
16                                                      Case No. 3:20-cv-05910-LB
                              Plaintiffs,
17                                                      NOTICE OF REDACTED VERSION
               v.                                       OF CLASSIFIED FILING AND
18                                                      OBJECTION AND RESPONSE TO
     DONALD J. TRUMP, President of the United           PLAINTIFFS’ SUPPLEMENTAL
19   States, and WILBUR ROSS, Secretary of              BRIEF, ECF NO. 96
     Commerce,
20

21           Defendants.

22
                                      NOTICE OF REDACTED FILING
23
            Defendants hereby file a redacted version of a classified Counterintelligence Risk Assessment
24
     relating to WeChat that was prepared by the Office of the Director of National Intelligence (ODNI),
25
     Director of the National Counterintelligence and Security Center, in connection with the Identification
26
     of Prohibited Transactions issued by Defendant Secretary Ross on September 18, 2020. The unredacted
27

28
     Notice of Redacted Version of Classified Filing and Response to Pls.’ Supp. Br.
     U.S. WeChat Users Alliance et al. v. Trump, No. 3:20-cv-05910-LB
                Case 3:20-cv-05910-LB Document 97 Filed 10/21/20 Page 2 of 3




 1 version of this document was lodged with the Court on September 25, 2020. See ECF No. 71. The

 2 version appended to this filing has been redacted to remove classified or otherwise sensitive material

 3 and was cleared on October 20, 2020 for release.

 4             OBJECTION AND RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF

 5          Defendants object to Plaintiffs’ Response to the Declaration of John Costello, docketed as a

 6 supplemental brief on October 20, 2020, ECF No. 96 (“Supplemental Brief”). The Supplemental Brief

 7 violates Local Rule 7-3(d), which provides that “[o]nce a reply is filed, no additional memoranda, papers

 8 or letters may be filed without prior Court approval,” except for narrow exceptions that do not apply.

 9 Moreover, Mr. Costello’s Declaration—which Defendants filed only after obtaining leave of Court at
10 the motion hearing on October 15, 2020 (October 15, 2020 transcript at 6:16-7:15)—was itself a

11 response to an earlier, post-reply filing of Plaintiffs, ECF No. 84, that also violated Local Rule 7-3(d).

12          To the extent the Court is nevertheless inclined to consider the Supplemental Brief, only two

13 points warrant response. First, contrary to Plaintiffs’ assertions, Supp. Br. at 3, the fact that the

14 functionality of the WeChat app for current users (i.e., those that have already downloaded the app) will

15 degrade gradually over the course of 1-2 years does not negate the irreparable harms to the United States

16 that emanate from the Court’s injunction. The transactions identified by the Secretary represent the

17 Executive Branch’s considered determination of the measures necessary to address the national security,

18 foreign policy, and economic threats posed by the WeChat app with due consideration for the impact on

19 United States users and considerations of technological feasibility. Every day that those measures are

20 enjoined is a day that extends and postpones their protective impact and undermines the Executive

21 Branch’s authority over national security and foreign policy, including the important secondary effects

22 of the Secretary’s Identification through which users would be encouraged to transition away from the

23 app. Moreover, Plaintiffs do not explain how they will imminently and irreparably be harmed by

24 restrictions that will have only a gradual and incremental impact over the course of 1-2 years; they

25 simply speculate that the restrictions “may” limit “voice and video” calls but do not address why, in the

26 event that occurs, they could not use other means of communication, such as the telephone or Skype.
27          Second, Plaintiffs assert that Mr. Costello did “not quantify” the risk of an “unpatched security

28
     Notice of Redacted Version of Classified Filing and Response to Pls.’ Supp. Br.
     U.S. WeChat Users Alliance et al. v. Trump, No. 3:20-cv-05910-LB
               Case 3:20-cv-05910-LB Document 97 Filed 10/21/20 Page 3 of 3




 1 vulnerability.” Supp. Br. at 3. Neither did Plaintiffs’ declarant, Mr. Roach. And Mr. Costello, unlike

 2 Mr. Roach, was at least able to inform the Court of the general magnitude of the risk. See Costello Decl.

 3 ¶¶ 8-9 (stating that such security incidents “are rare” and occur only “on occasion” and that the “chance

 4 of an urgent software vulnerability in the WeChat app arising” before the app aged out through the lack

 5 of updates “is small”). Moreover, that risk can be avoided altogether if a user deletes the app from his or

 6 her device. Id. ¶ 9. Thus, the speculative, small, and avoidable risk of a security vulnerability raised by

 7 Plaintiffs in untimely Court filings should not alter the Court’s assessment of Defendants’ motion to

 8 stay.

 9          The remainder of Plaintiffs’ arguments are redundant of their earlier filings, and Defendants have

10 addressed them elsewhere. See Defs.’ Reply at 3-4, ECF No. 83.

11 Dated: October 21, 2020                        Respectfully submitted,

12                                                JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General
13

14                                                JOHN V. COGHLAN
                                                  Deputy Assistant Attorney General
15
                                                  ALEXANDER K. HAAS
16                                                Branch Director

17                                                DIANE KELLEHER
                                                  Assistant Branch Director
18
                                                  /s/ Serena Orloff
19
                                                  SERENA M. ORLOFF
20                                                MICHAEL DREZNER
                                                  STUART J. ROBINSON
21                                                AMY POWELL
                                                  Attorneys
22                                                United States Department of Justice
23                                                Civil Division, Federal Programs Branch
                                                  Ben Franklin Station, P.O. Box No. 883
24                                                Washington, DC 20044
                                                  Phone: (202) 305-0167
25                                                Fax: (202) 616-8470
                                                  E-mail: serena.m.orloff@usdoj.gov
26
27                                                Counsel for Defendants

28
     Notice of Redacted Version of Classified Filing and Response to Pls.’ Supp. Br.
     U.S. WeChat Users Alliance et al. v. Trump, No. 3:20-cv-05910-LB
